Bartlett, J.
As it may be shown that a suit is prosecuted without the consent of the plaintiff on the record (Bank v. Fellows, 28 N. H. 307; Bridgton v. Bennett, 10 Shepl. 422), it follows that the question of the authority of an attorney to appear for a party may be tried where it is properly raised. If the revocation of Mr. Felton’s authority was passed by illegal votes, it is insufficient; and we do not see why this may not as well be examined as the legality of a town-meeting, where a tax is in question. Osgood v. Blake, 21 N. H. 550; Rogers v. Bowen, 42 N. H. 108. We do not think the record of the vote is conclusive in this case that it was passed by legal voters. Sudbury v. Stearns, 21 Pick. 148. The question here is not between third parties, but between Mr. Felton, who claims to have authority to appear, and the plaintiff', who denies that he has such authority. Such an inquiry may sometimes prove inconvenient, but that furnishes no sufficient objection to it. Winship v. Conner, 42 N. H. 341. The meeting was called to act upon the question of defending the suit, and revoking Mr. Felton’s authority, and although the suit was for labor in building a school-house, we *382do not think it a meeting “ for raising money or building or repairing a school-house” within the meaning of the second section of chapter 222 of the Pamphlet Laws. The notice, therefore,' appears to have been sufficient. How it might be if it had appeared that the transaction was in fact a fraudulent evasion of the statute, we need not inquire, as no such case is made here. It is, therefore, our opinion that the fact offered to be proved by Mr. Felton was. competent, in answer to the alleged vote of revocation, and that-upon the facts stated the notice was sufficient.